NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE DEVICOR MEDICAL PRODUCTS, INC.
20 1 1- 1413
(Reexamination No. 90/008,995)
Appeal from the United States Patent and Trademark
Ofiice, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
Artemis Medical, Inc. moves to substitute Devic0r
Medica1 Products, Inc. as the party in interest and to
accept its previous certificate of interest.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above.

IN RE DEV`[CORE MEDICAL PRODUCTS
2
FoR THE CoURT
AUG 1 8 2011 /s/ Jan Horbaly
Date
ccc Mark P. Levy, Esq.
Rayrnond T. Chen, Esq.
, A
320 me 1 3 2011
J an Horba1y
C1erk
* 
§§
§5::
=u9r"
ED
APPsws ma
1 clRcurr
1AN HORBALV
CLERK